             Case 4:19-cv-00580-SBA Document 35 Filed 10/24/19 Page 1 of 1



1
                          UNITED STATES DISTRICT COURT
2                        NORTHERN DISTRICT OF CALIFORNIA
3
     KEIKI KAY MITSU FUJITA,                         ) Case No. 4:19-cv-00580-SBA
4                                                    )
5
                  Plaintiff,                         )
                                                     )
6          vs.                                       ) [Proposed] ORDER OF DISMISSAL
7                                                    ) WITH PREJUDICE
     THE BEST SERVICE COMPANY,                       )
8
     HUNT & HENRIQUES, HARRIS &                      )
9    ZIDE, and DOES 1-10.                            )
10
                                                     )
                  Defendants.                        )
11                                                   )
12
           Based on the Joint Motion of the parties, Plaintiff, Keiki Kay Mitsu Fujita,
13

14   and Defendant, The Best Service Company, filed in this matter,
15
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all claims
16

17   of Plaintiff, Keiki Kay Mitsu Fujita, as to Defendant, The Best Service Company,
18
     in the above-captioned civil action are hereby dismissed with prejudice, with each
19
     party to bear its own costs and attorneys’ fees. This Order has no effect on Plaintiff’s
20

21   claims against Defendants, Hunt & Henriques and Harris & Zide, which remain
22                                                                           S DISTRICT
     pending.                                                             ATE           C
                                                                         T
                                                                                               O
                                                                     S




23
                                                                                                U
                                                                   ED




                                                                                                 RT




                                                                                          ERED
                                                                               O ORD
                                                               UNIT




24
                                                                        IT IS S
     DATED: October 24, 2019
                                                                                                       R NIA




25                                                JUDGE SAUNDRA BROWN               stroARMSTRONG
                                                                                        ng
                                                                              B. Arm
                                                                NO




                                                                       aundra
                                                  UNITED STATES  g e DISTRICT COURT
                                                                     S
                                                                                                       FO




                                                             Ju d
26
                                                                 RT




                                                                                                   LI




                                                                        ER
                                                                   H




                                                                                               A




27                                                                           N                     C
                                                                                               F
                                                                                 D IS T IC T O
                                                                                       R
28




                                 [Proposed] Order of Dismissal with Prejudice

                                                      1
